Citation Nr: 9925399	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for headaches.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served in the Louisiana National Guard from July 
1983 to July 1992.  His DD-214 indicates that he was called 
to active duty in support of Operation Desert Shield/Desert 
Storm from October 19, 1990 to July 6, 1991, and served in 
Southwest Asia from November 30, 1990 to June 4, 1991.  It is 
also noted that the veteran currently serves in the National 
Guard.  His present claims relate to his period of active 
duty service only.

This appeal arose from a July 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  The RO confirmed and continued the denial 
of his claim for service connection for a disability 
manifested by headaches in September 1995.  The veteran 
testified at a Travel Board Hearing in April 1997.  In July 
1997, the Board of Veterans' Appeals (Board) remanded this 
case for additional development.  Following this remand, 
decisions were rendered by the RO in April and June 1999 
which continued to deny the requested benefits.


FINDINGS OF FACT

1.  Rheumatoid arthritis was not present in service and did 
not manifest to a compensable degree within one year of his 
separation.

2.  The veteran has not been shown by competent medical 
evidence to suffer from headaches which can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).

2.  The veteran has not presented evidence of a well grounded 
for entitlement to service connection for headaches.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
rheumatoid arthritis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

The veteran's service medical records revealed that he was 
seen on March 24, 1984 for a mild lumbar strain, which had 
occurred the day before.  He had been placed on Flexeril and 
bed rest.  At the time of this examination, he indicated that 
he "felt great."  During a redeployment examination 
conducted in May 1991, he offered no complaints concerning 
his back.  

The veteran was examined by VA in January 1994.  It was noted 
that he could flex to the floor.  Slight scoliosis to the 
right was present.  

The veteran was seen repeatedly by various private physicians 
beginning in 1994 for complaints of pain in the neck, mid-
back and right shoulder.  He was treated by a Dr. Irvin from 
August 1994 to February 1995.  On August 22, 1994, he 
reported having neck pain that radiated into the shoulders.  
Range of motion was full.  On October 24, 1994, he again 
complained of neck and shoulder pain.  Range of motion of the 
neck and shoulder were greatly reduced, although an x-ray was 
noted to be negative.  Muscle spasms and tenderness were 
noted in November 1994.  On January 11, 1995, he reported 
experiencing back pain, particularly in the thoracic area.  A 
work-up was negative.  Physical therapy failed to relieve his 
pain.  Laboratory studies conducted on January 12, 1995 
revealed a positive HLA-B27 antigen.  

During this same time frame, the veteran also sought 
treatment from Dr. Saiter.  In December 1994, he complained 
of severe thoracic pain that would radiate into the neck.  
Various medications and physical therapy had not improved his 
condition.  He was tender to percussion over T7 and there was 
pain on lateral bending, extension and forward flexion.  A 
bone scan conducted on December 20, 1994 was negative.  
Cervical traction was tried, although in January 1995, he 
complained that this traction might have made him worse.  An 
x-ray was normal.  This physician could find no explanation 
for the veteran's symptoms.  

During an examination by Dr. Chapleau on January 7, 1995, the 
veteran claimed that he had had neck pain ever since a box 
had fallen on him during service in Saudi Arabia.  He 
described having popping in the scapular area and noted that 
he had developed severe low back pain in January 1995.  He 
displayed a little discomfort on extreme flexion and 
extension of the neck.  There was no evidence of clear-cut 
muscle spasms in the neck.  The low back and thoracic areas 
displayed full range of motion without significant tenderness 
to palpation or percussion.  A neurological examination was 
negative.  The impression was interscapular back pain; neck 
pain.  On February 9 ,1995, it was noted that a January 25, 
1995 MRI of the cervical and thoracic areas had been within 
normal limits.  This physician could find nothing from a 
neurosurgical standpoint that needed treatment.

On February 20, 1995, the veteran was seen by Dr. McKnight.  
He indicated that he had awoken on October 24, 1994 with 
popping in the mid-back level, which was followed by intense 
pain and stiffness.  It was noted that a positive HLA-B27 
antigen had been found by another physician.  An ANA test was 
negative, but the rheumatoid factor was elevated at 27.  He 
displayed a slight decrease in extension and lateral 
rotation, with pain on these maneuvers.  He also had 
bilateral trapezius spasms.  Flexion, extension and lateral 
bending of the back were also limited and he complained of 
pain in the low back and over the sacroiliac joints.  A bone 
scan was normal.  The diagnosis was chronic back pain in a 
HLA-B27 positive patient.

Throughout 1995 and 1996, the veteran continued to seek 
treatment for complaints of neck, shoulder and back pain.  An 
April 20, 1995 MRI revealed mild degenerative changes at L4-5 
and L5-S1.  There was a very slight central disc bulge at L4-
5 and L5-S1 without significant mass or foraminal narrowing.  
On May 25, 1995, he underwent placement of thoracic epidural 
steroids and local anesthetic under fluoroscopy.  An Army 
National Guard examination performed in May 1996, noted that 
he was tender to palpation over the cervical and upper 
thoracic spines; he was also tender with flexion.  He was 
noted to be under the care of a private physician for what 
was described as rheumatoid arthritis.

On March 20, 1997, the veteran was examined by a private 
physician.  He was noted to be HLA-B27 positive.  He 
complained of recurrent right shoulder and upper back pain.  
He also indicated that he had neck pain.  It was noted that 
he continued to have pain, weakness, and tenderness over the 
right shoulder and right scapula.  He also displayed some 
decreased grip strength on the right.

In April 1997, the veteran testified at a personal hearing 
before a member of the Board of Veterans' Appeals (Board).  
He recounted an inservice injury when a box fell on him.  He 
had tried to deflect this box with his left arm, which was 
twisted behind his back.  He stated that he had been told in 
service, when he sought treatment for his left arm, that he 
had a large bruise between his shoulders.  He reported that 
he experienced constant back and neck pain, which was 
particularly bad during changes in the weather.  He indicated 
that his doctors had been unable to explain his pain.

The veteran was examined by VA between May and June 1998.  It 
was noted that x-rays of the cervical spine and the 
sacroiliac joints were within normal limits.  The rheumatoid 
factor test was negative, as was the ANA.  He did have a 
positive HLA-B27 test.  The examiner commented that some 
physicians thought that the veteran might have sacroiliitis; 
however, a bone scan and MRIs had all been normal, as was a 
MRI of the cervical spine.  The objective examination noted 
that he was a tall, healthy appearing young man with a rather 
remote and flat affect.  His cervical spine extended to 40 
degrees and he was able to bring his chin to less than 1 cm 
from the chest wall.  He did complain of pain radiating into 
the right trapezius during forward flexion.  Lateral flexion 
was to 35 degrees bilaterally, with motion to the left 
causing pain in the right trapezius.  Muscular development of 
the back was normal and the lumbar lordotic curve was within 
normal limits.  There was tenderness in the rhomboid muscle 
at the medial margin of the right scapula.  He was locally 
tender in the sacrum and extension of the spine was no more 
than 35 degrees at which he complained of pain.  Anterior 
flexion was to 80 degrees.  He displayed full range of motion 
of the shoulders, although he winced as he brought the right 
shoulder to full abduction and flexion.  Internal and 
external rotation of the shoulders was normal.  While seated, 
the examiner was able to bring the veteran's leg into the 
horizontal position without complaints of pain and internal 
and external rotation of the hips was painless.  Supine 
straight leg raises to 55 degrees caused complaints of pain 
in the left gluteal area.  Muscle strength in the lower 
extremities was normal and his gait was within normal limits.  
A neurological examination was negative.  The veteran claimed 
that he had discomfort in the sacroiliac joints, but then 
said that this pain would spread all the way up the right 
side of the spine as high up as the tip of his scapula.  The 
examiner noted that a diagnosis of sacroiliitis could not be 
made based solely on the positive HLA-B27 antigen.  Mild 
degenerative joint disease and tendonitis of the right 
shoulder rhomboid were diagnosed.  It was specifically noted 
that the veteran did not have rheumatoid arthritis.

In April 1999, the veteran's private physician submitted a 
statement in which it was noted that the veteran was being 
followed for a connective tissue disease.  He had chronic 
back pain and difficulty functioning.  He had a positive HLA-
B27 antigen which is seen in those suffering from 
scleroderma, as well as ankylosing spondylitis.  Both are 
chronic diseases that cause severe degenerative changes, 
arthritis and an inability to function.  It was not 
indicated, however, whether the veteran had been diagnosed 
with either condition.

After a careful review of the evidence of record, it is found 
that service connection for rheumatoid arthritis is not 
warranted.  A review of the objective record indicates that 
the veteran was seen for lumbar strain during National Guard 
service in March 1984.  However, the records developed 
between October 1990 and July 1991, his active period of 
service, make no mention of any back complaints.  Moreover, 
at the time of his redeployment examination performed in May 
1991, he made no reference to any chronic back problems.  
Therefore, this evidence supports a finding that the 
complaint in 1984 was acute and transitory, resolving without 
residual disability by his discharge.  Moreover, the service 
medical records do not show any diagnosis of rheumatoid 
arthritis.  The veteran was first seen for complaints of 
neck, mid-back and shoulder pain in 1994.  While a positive 
HLA-B27 antigen has been found, there has been no confirmed 
diagnosis of rheumatoid arthritis.  In fact, the VA 
examination conducted in May and June 1998 specifically ruled 
out the presence of this disorder.  Therefore, there is no 
evidence that rheumatoid arthritis was present in service, or 
that it has been currently diagnosed.  As a consequence, 
entitlement to service connection for rheumatoid arthritis 
has not been established.

Finally, it is noted that the veteran has claimed that he 
suffers from pain in the neck, mid-back and shoulder as a 
result of an injury he suffered in service when a box fell on 
him.  The service medical records do indicate that he injured 
his left wrist in such a fashion.  However, the records do 
not suggest that he injured his neck, mid-back or right 
shoulder at that time.  While the veteran believes that this 
may be the source of his complaints, he is not competent, as 
a layperson, to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for rheumatoid arthritis.


II.  Service connection for headaches

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

This case was remanded by the Board in July 1997 in part so 
that the veteran could be afforded a VA examination.  The 
examiner was to render an opinion as to whether the veteran's 
current headaches could be etiologically linked to his period 
of service.  A review of the May and June 1998 VA examination 
report leaves no doubt that this opinion was not provided.  
However, it is determined that a further remand to obtain 
this opinion is not necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  After further reflection and review of the 
record, it is found that an additional examination would be 
superfluous.  The examiner would not be able to relate the 
veteran's current headaches to any incident of service, since 
there is no indication in the service medical records that 
headaches of any kind were present.  Thus, there is no 
incident of service to which to relate his current headaches.  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The veteran's service medical records do not contain any 
complaints of or treatment for headaches.  The redeployment 
examination conducted in May 1991 was completely within 
normal limits.

VA examined the veteran in January 1994.  This noted that he 
had suffered a head injury at the age of 6 and had a skull 
defect.  He indicated that his headaches had begun in March 
1993.  They would sometimes last as long as 15 hours.  These 
would be accompanied by dizziness and nausea, although there 
was no vomiting.  The impression noted that the cause of his 
headaches was uncertain, although they would often be 
associated with cervical muscle spasms.  The examiner 
commented that these could be migraine headaches.

In August 1994, the veteran was seen by Dr. Irvin complaining 
of headaches off and on over the past two years.  These were 
mostly aggravated by musculoskeletal events.  The diagnosis 
was tension headaches.  In February 1995, he indicated that 
he had had headaches ever since a box fell on him in service.  
On February 20, 1995, he was seen by Dr. McKnight, at which 
time he complained that he had suffered from headaches since 
August 1991.  He stated that about 6 months after his return 
from Saudi Arabia he had begun to experience chronic 
headaches, which could be quite severe.  These would usually 
start in the occiput and would then radiate around to the 
frontal area.  He also noted that he occasionally felt dizzy 
with the headache.

An Army National Guard examination conducted in May 1996 
noted his complaints of headaches.  He claimed that these 
were related to an accident in Saudi Arabia when a crate had 
fallen between his shoulders.

The veteran testified at a personal hearing in April 1997.  
He stated that the box that had fallen on him in service had 
twisted his left arm behind him and had also struck him 
between the shoulders.  He claimed that his headaches had 
begun in June 1991.  His doctor was able to tell that his 
neck was tight, but nothing specific, like migraines, had 
been diagnosed.  He also claimed that he had been exposed to 
chemical and oil fires in the Gulf, and had been 50 to 100 
miles from an ammunition dump containing chemical weapons 
that had been blown up.  However, he admitted that no one has 
ever told him that his headaches are related to his service.

The veteran was afforded a VA examination between May and 
June 1998.  On May 22, the examiner noted that he complained 
of migraine-like headaches, which occurred once to twice a 
week.  He stated that he would have trouble with his balance 
and would occasionally experience nausea with the headaches.  
The examiner diagnosed headaches, which were quite 
characteristic of migraines.  On June 3, during a special 
examination for headaches, he indicated that this condition 
had begun immediately after his return from the Persian Gulf.  
He again noted that a 1500 pound crate had fallen on him in 
service.  While he claimed that he was struck on the neck and 
upper back, he could not recall the immediate onset of 
headaches at that time.  He also claimed to have been exposed 
to oil fires and various chemicals in service.  He reported 
that these headaches had become increasingly intense since 
1993.  They would always start in the back of his head and 
would radiate forward to the temporal and frontal areas.  
These would be associated with poor balance and nausea.  They 
would occur about once a month and would last for several 
days.  The objective examination noted that his station and 
gait were normal.  The Romberg test was negative and there 
was no drift of the upper extremities.  The cranial nerves 
were intact.  Strength, tone and coordination were all normal 
and the sensory examination was unremarkable.  There was no 
Babinski.  A brainstem auditory evoked responses test and an 
EEG were within normal limits.  The impression was mixed 
tension vascular headaches and dizziness with some nystagmus.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record indicates that 
the veteran suffers from tension/vascular and migraine 
headaches.  Thus, the requirement of the existence of a 
current disability has been established.  However, there is 
no indication of the existence of any disease or injury in 
service.  The service medical records are completely silent 
as to any complaints of or treatment for headaches.  While 
the veteran has asserted that these headaches are 
attributable to an injury he suffered when a crate fell on 
him, the objective service medical records do not indicate 
any reference to headaches.  Significantly, there is no 
evidence of record that establishes a relationship between 
his headaches and any incident of service, save his own 
opinion.  Since the veteran is a layperson, he is not 
competent to render an opinion concerning medical causation.  
See Espiritu, supra.  In fact, he has admitted that no 
physician has ever suggested a connection between his service 
and his headaches.  Thus, the veteran has failed to establish 
a well grounded claim for service connection for headaches.

Finally, the veteran has asserted that he suffers from 
headaches due to an undiagnosed illness that was caused by 
exposure to chemical or other agents during service in the 
Persian Gulf.  However, the applicable legislation requires 
that a veteran suffer from a disability due to an 
"undiagnosed illness."  See 38 C.F.R. § 3.317 (1998).  In 
this case, the veteran has been diagnosed with migraines and 
headaches that have been attributed to cervical spine 
tightness and spasms.  Therefore, he does not have a 
disability due to an undiagnosed illness.  Thus, 38 C.F.R. 
§ 3.317 (1998) is not for application in this instance since 
a diagnosis has been made.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for headaches is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

